The Chancellor
said that, as a general rule, each partner had an equal right to the possesion of the partnership ef- • fects, and to collect and apply them in satisfaction of the debts of thé firm. That where either party had a right to dissolve the partnership, and the agreement between the partiés. made no provision for closing- up the concern, it was of course to appoint a manager or receiver, on a bill filed for that purpose, if they could not arrange the matter between themselves. .That in such a case the court would direct the receiver to apply the partnership property and funds to the payment of all the debts of the firm, rateably, without giving a preference to the favorite creditors of either partner. ■